\                                     United StatesBankruptcyCourt
      TUCSONDIVISION                                                                         YUMADIVISION
    James A Walsh Courthouse                                                            John M. Roll Courthouse
       38 S. Scott Avenue                                                              98 W. 1st Street, Suite270
       Tucson, AZ 85701                          District ofArizona                        Yuma, AZ 85364
         520-202-7500                                                                       800-556-9230
                                         PHOENIXHEADQUARTERS
                                         230 N. First Avenue, Suite 101
                                            PhoenixAZ 85003-1706
                                                602-682-4000



                                   CREDITOR CHANGE F ADDRESS                                                        MAY 0 8 2019
             CaseNo. :^' -b -0^(/S"-6M«3 chapter.                                       f1
             CaseName:              ^3           1f\   \e-                          0(2^)^(J
                                                                                               LJ^C
             CreditorName:                       OH          ^ a^(<fi- ^                  B3 ^^^JL
             NEWMailingAddress: l(^ ^CL^cSh^^T ST^
                                          Street Address/P. O. Box Number



                                          Suite/Apartment Number

                                                       w L                   CA WSD
                                          City                              State   Zip Code



             OLDMailingAddress:           ^%4<r5Ai^Stfko;>LRA=t*icy
                                          Street Address/P. O. Box Number

                                                 -^(0
                                          Suite/Apartment Number

                                                                        ?teuo-t/oi2?
                                          City                              State   Zip Code


             Creditor Signature:
                                                                                         L(JJW

             CredltorAddChngB/14




           Case 4:17-bk-01945-BMW                      Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                            Desc
                                                       Main Document    Page 1 of 41
    Fill in this information to identify the case:


    Debtor1 S+e<p^VM<l ^T\P^& ^O^A^J
    Debtor 2
    (Spouse, iffiling)

    United States Bankruptcy Court for the: District Of Arizona
                                                                                                                                          MAY 0 ^ ^9
   Casenumber <-t*.I            -loK-0                      6-           ^^
                                                                                                                                                       8T!
                                                                                                                                                                      NA

  Official Form 410
      roof of Claim                                                                                                                                               12/15
 Readtheinstructionsbeforefillingoutthisform.Thisformisformakinga claimforpaymentina bankruptcycase.Donotusethisformto
 make a request for payment ofan administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave outorredactinformation thatisentitled to privacyonthisform oronanyattached documents. Attach redacted copiesofany
 documentsthatsupporttheclaim,suchaspromissorynotes,purchaseorders,invoices,itemizedstatementsofrunningaccounts,contracts,judgments,
 mortgages,andsecurityagreements.Donot sendoriginaldocuments;theymaybedestroyedafterscanning.Ifthedocumentsarenotavailable,
 explain in an attachment.
 A personwhofilesa fraudulentclaimcouldbefinedupto$500,000,imprisonedforupto5 yeare,orboth.18U.S.C.§§ 152, 157,and3571.
 Fillinalltheinformationabouttheclaimasofthedatethecasewasfiled.Thatdateisonthenoticeofbankruptcy(Form309)thatyoureceived.

 Part 1:         Identity the Claim

1. Who is the current
    creditor?                       >v .. ^                  1 VV\               AS^^^7>^L
                                    Nameofthecurrentcreditor(the personor ntityto bepaidforthisclaim)
                                                                                                                             ol&sc-<T       Ltt-m.
                                    Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                   a No
    someone else?                  Q Yes. From whom?

3. Whereshould notices             Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   and payments to the                                                                                        different)
    creditor be sent?

    Federal Rule of
                                          v^on^ nA                         ^s
                                   Name                                                                       Name
    Bankruptcy Procedure
    (FRBP)2002(g)                   U^ rv^ctvfst-^r                                  T"
                                   Number          Street                                                     Number          Street

                                   MaJhow L d
                                   City                                  te
                                                                                  A WO       ZIP Code         City                          State                 ZIP Code

                                   Contactphone6fl- ^ {- 3Jl^                                                 Contact phone

                                   ContactemailV^<°^fiTldlU ^J^',V\ ^                                         Contactemail
                                   Uniform claim identifier for electronic payments in chapter 13 (if you use one):




4. Doesthisclaim amend [fl^No
   onealreadyfiled?                Q ygg ^,g^ numberoncourtclaimsregistry(ifknown).                                                    Filed on
                                                                                                                                                    MM / DD   / wrr


5. Do you know if anyone           BTNo
   SlSKsS. QYes- WMo.adetheea. er.ing.

 Official Form 410                                                            Proof of Claim                                                             page 1
          Case 4:17-bk-01945-BMW                            Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                                                  Desc
                                                            Main Document    Page 2 of 41
     Part 2:       Give Information About the Claim as of the Date the Case Was Filed

    6. Do you hava any number .          No
         you useto IdentHythe         Q| yes. Last4 digits ofthe debtor's accounl orany number you use to idenUfy thedebtor:
         debtor?



    7.   How much Is the claim?         $ \Q      \ \ 1 ~l           I . VJt... Doesthis amountinclude Interestor other charges?
                                                                                a No
                                                                                      Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                            chargesrequired by BankruptcyRule 3001(c)(2)(A).


,   8. What is the basis of the       Examples: Goods sold, money loaned, tease, services performed, personal injury or wrongful death, or credit card.
                                      Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001 (c).
                                      Limit disclosing information that is entitled to privacy, such as health care information.




19. Is all or part of the claim          ND
         secured?                     d Yes. Theclaim Issecuradbya lien onproperty.
                                                Nature of property:
                                                Q Realestate, fftheclaimissecuredbythedebtor'sprincipalresidence,filea MortgageProofofCSwm
                                                                  Attachment (Official Form 410-A) with this Proof of Claim.
                                                a Motorvehicle
                                                a Other.Describe:


                                                Basis for perfection:
                                                Attach redacted capias of documents, if any, that show evidence of perfection of a security interest (for
                                                example, a mortgage, lien, certificate oftitle, financingstatement, or other documentthatshowsthe lien has
                                                been filad or recorded.)



                                                Value of property:
                                                Amount of lh« claim that Is secured:

                                                Amount of the claim that is unsecured: $                                (Tha sum of the securad and unsecured
                                                                                                                        amounts should match the amount in line 7.)



                                                Amount necessary to cure any default as of the date of the petition: $



                                                Annual Interest Rate (when case was fi
                                                a Fixed
                                                a Variable


                                         No
                                      L3 Yes. Amount necessary to cure anydefault as ofthe date ofthe petition. $

         Is this claim subject to a
         right of setoff?
                                      Q YBS.Identifytheproperty:




     OfficialForm410                                                       Proof of Claim                                                         page 2




                     Case 4:17-bk-01945-BMW                                      Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                                     Desc
                                                                                 Main Document    Page 3 of 41
                     Interest Calculations for Proof of Claim


 To quote the Judgment attached to the Proof of claim:
  "..for a totaljudgment of $49, 238. 34 -withinterest on that amountfrom the date of
 thisjudgment at the rate of tenpercent per annum until thejudgment is paid in full.
 DATEDthis 5th day ofAugust, 2011"

 Following entry ofthe Judgment the creditors were Awarded Sanctions to quote
 the RECITALS attached:
  "Following entry ofthe Judgment, Breeders filed a Motionfor Sanctions ... which
 the court granted...for a total of $7, 194. 54

 Date           Description             Amount            Balance
 8/5/2011       Judgement Awarded        $40,238.34      40, 238.34
 8/5/2011        Sanctions Awarded       $7, 194.54      47,432.88
 9/5/2011        Interest 10% 31 days      $408.77       47,841.15
 9/20/2011       Interest 10% 15 days      $196.61       48,037.75
 9/29/2011       Payment                -$3, 000. 00     45,037.75
 10/5/2011       Interest 10% 15 days      $185.09       45, 222.84
 11/5/2011       Interest 10% 31 days      $384.09       45,606.93
 11/16/2011      Payment                -$3,000.00       42,606.93
 12/5/2011       Interest 10% 19 days     $221.79        42,828.72
 1/1/2012        Interest 10% 26 days     $305. 08       43, 133.80
 1/1/2013        Interest 10% 1 year     $4,313.38       47, 447. 18
 1/1/2014        Interest 10% 1 year     $4,744. 72      52, 191.90
 1/1/2015        Interest 10% 1 year     $5,219. 19      57,411.09
 1/1/2016        Interest 10% 1 year     $5,741.11       63, 152.20
 1/1/2017        Interest 10% 1 year     $6, 315. 22     69,467.42
 3/2/2017        Interest 10%30 days       $571.20       70,038.62 as of date Bankruptcy filed
                Adjustment *              - $68.00       69, 997.62

 *The "Award" of Sanctions was granted 9/8/2011 a few days after the judgment so we reduced the
 balance by $68. 00 which would cover a difference case the Trustee's feel there might be one.


 Balance owing by Debtor as of date of Bankruptcy:
 $69, 947. 62




Case 4:17-bk-01945-BMW            Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                Desc
                                  Main Document    Page 4 of 41
12. Is all or part of the claim
    entitled to priority under
      11U.S.C. §507(a)?             a Yes.Checkallthatapply:                                                                                   Amount entitled to priority

      A claim may be partly               Q Domesticsupport obligations (including alimonyandchildsupport) under
      priority and partly                     11 U.S.C. § 507(aK1)(A) or (a)(1)(B).
      nonpriortty. Forexample,
      in some categories, the             Q Upto$2,775*ofdeposits towardpurchase, lease, orrental ofproperty orservices for
      law limits the amount                   personal, family, or household use. 11 U. S.C. § 507(a)(7').
      entitled to priority.
                                          Q Wages,salaries, orcommissions (upto$12,475*)earnedwithin 180daysbeforethe
                                              bankmptcy petition is filed or the debtor's business ends, whicheveris eariier.
                                              11 U. S. C. §507(a)(4).
                                          Q Taxesorpenaltiesowedtogovernmentalunits. 11 U.S.C.§ 507(a)(8).
                                          Q Contributions to anemployee benefitplan. 11 U.S.C.§ 507(a)(5).
                                          Q Other. Specifysubsection of 11 U.S.C. § 507(a)C_) thatapplies.
                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years afterthatforcases begun on orafter the dateofadjustment.


Part 3:         Sign Below

The person completing             Check the appropriate box:
this proof of claim must
sign and date it.                         I am the creditor.
FRBP9011(b).                      Q I amthecreditor'sattorneyorauthonzedagent.
Ifyou Tilethis claim              Q I amthetrustee,orthedebtor,ortheirauthorizedagent.BankruptcyRule3004.
electronically, FRBP
5005(a)(2) authorizes courts      Q I ama guarantor, surety, endorser, orothercodebtor. Bankruptcy Rule3005.
to establish local rules
specifyingwhata signature
is.                               I understandthatanauthorizedsignatureon this ProofofClaimservesasanacknowledgmentthatwhencalculatingthe
                                  amountofthe claim, the creditorgavethedebtorcreditfor anypayments receivedtowardthe debt.
A person who files a
fraudulent claim could be         I have examinedthe information in this Proofof Claim and have a reasonable beliefthat the Information Is true
fined up to $500, 000,            and correct.
imprisoned for up to 5
years, or both.
18U.S.C. §§152, 157, and          I declare underpenaltyof perjury that theforegoingis true andcorrect.
3571.
                                  Executedondate0                 9& 3.0 \ °\
                                                          MM / DD       YYYY




                                          Sig ature


                                  Printthe name ofthe person who is completing andsigning this claim:

                                                                       n A- V^/^r^AS
                                                         First name                        Middle name                         Last name


                                  Title                           (S         oF
                                  Company
                                                         Identifythecorporateserviceras the companyiftheauthorizedagentis a sen/icer.


                                  Address                If ^ W^\c^5\er                                       ST~
                                                         Number          Street


                                                        City
                                                                          Al-
                                                                                                                 State
                                                                                                                                c\^so
                                                                                                                               ZIPCode

                                  Contact phone       6 -^W'z^^                                                      in V^9S&rAuJS>^\V\<°^
                                                                                                                 Email




Official Form 410
          Case 4:17-bk-01945-BMW                           Doc 106 Proof of Claim
                                                                     Filed    05/03/19 Entered 05/06/19 10:48:28pages
                                                                                                                   Desc
                                                           Main Document          Page 5 of 41
                                                                            THIS ORDER ISAPPROVED.

                                                                            Dated:April 10, 2019

      1

     2

     3
                                                                           BrendaMoodyWhlnery, ChiefBankruptcyJu ge
     4




     6
                                          IN THE UNITEDSTATESBANKRUPTCY COURT
                                               FOR THE DISTRICT OF ARIZONA
     8     Lare:
                                                                (Chapter 7 Case)
     9 STEPHANIEARLENEJORDAN,                                   No. 4:17-bk-01945-BMW
 10                           Debtors.                          ORDER APPROVING TRUSTEE'S
                                                                STIPULATED APPLICATION FOR
 11                                                             SETTLEMENT WITH JUDGMENT
                                                                CREDITORS
 12
                                                                Fed.R.Bankr.P. 9019
 13
 14       After thorough consideration of the Trustee's Stipulated Application for Approval of
 15 Settlement with Judgment Creditors ("Stipulation") filed by Stanley J. Kartchner, Chapter 7
 16 Trustee ("Trustee") regarding Daniel and Rhonda Matyas and Robert Klump (collectively
 17 referred toas"Judgment Creditors"), andgoodcauseappearingtherefor;
 18                 THE COURT FINDSfhatthe settlement is in the best interest of fhe Estate, thatthe
19 settlement has been duly noticed, with no objections having been received and all other
20 requirements ofBankruptcyRules 9019and2002havingbeensatisfied;
21                  IT ISHEREBYORDEREDapprovingthe StipulatedApplication andauthorizingthe
22 Trustee to settle the Estate's interest in the Judgment Lien, as that terms is defined in the
23 Stipulated Application, basedontheterms setforth therein.

24                 IT ISHEREBY ORDEREDthattheJudgmentLienisavoidedpursuantto 11U.S.C. §
25 544(a), theavoided JudgmentLienisproperty oftheEstatepursuant to 11U. S.C. § 550,andthe
26 avoidedJudgmentLienshallbepreservedforthebenefitoftheEstatepursuantto 11U.S.C. §
27 551
28
          Lane&Nach, P. C.
          2001E. CampbeUAvc., Suite 103

      s        3t7Wbl945-BMW Doc101 Filed04/10/19 Entered 04/10/19 15:49:07 Desc
Case 4:17-bk-01945-BMW                      Doc 106
                                             Main    Filed 05/03/19
                                                  Document     Page 1 Entered
                                                                      of 2    05/06/19 10:48:28      Desc
                                            Main Document     Page 6 of 41
      1
                  IT ISFURTHER ORDEREDthatwithinthirty (30) daysofthis Orderapprovingthe
      2
           Stipulated Application, Judgment Creditors shall bepermitted to file anunsecured, non-priority
      3
           proof of claim for the full amount of die avoided Judgment Lien due and owing, without
           prejudice, to the Tmstee reviewing same.
  4

  5
                 ITISFURTHERORDEREDthatuponthefilingofanunsecured,non-priorityproofof
  6
           claim by Judgment Creditors wifhin thirty (30) days of the Order approving this Stipulated
  7
           Application, said proof of claim shall be deemed timely filed within fhe meaning of
           Fed. R. Bankr. P. 3002(c).
  8

  9
                     IT IS FURTHER ORDERED that upon entry of this Court's Order, Tmstee shall be

 10
           entitled torecord theOrderwiththeOfficeoftheCountyRecorder forFinalCounty.
 11
                                                  SIGNEDANDDATEDABOVE
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22

 23
 24
 25
 26
27
28
          Laue&Nach. P. C.
          2001 E. CampbeU Ave., Suite 103
          s^2rT7Wbl945-BMW                   Doc 101 Filed 04/10/19 Entered 04/10/1915:49:07 Desc
Case 4:17-bk-01945-BMW                      Doc 106Document
                                              Main   Filed 05/03/19
                                                               Page 2Entered
                                                                      of 2   05/06/19 10:48:28   Desc
                                            Main Document     Page 7 of 41
                              Rhonda & Daniel Matyas
                                   Robert Klump
                                1123 Manchester ST
                              National City, CA 91950
                                    619-259-2255
                                 mesendu cox.net




 April 30, 2019



 Bankruptcy Court District of Arizona
 230 N 1stAV #101
 Phoenix, AZ 85003-1706


 Re: Proof of Claim and Address Change for Creditor
     Bankruptcy Case 4:17-bk-01945-BMW for Debtor: Stephanie Arlene Jordan

 To whom it may concern,

 Enclosed for submission to the courts are:

 2 pages ofthis cover page outlining enclosures pgl & pg 2

 3 pages Creditor Proof of Claim Forms 410
       Accompanying those pages are
       1 page Interest Accounting Sheet
       1 Self Addressed stamped envelope with additional pages of the above to
       have courts return as proof of receipt

 2 pages Order Approving Tmstee's Stipulated Application for Settlement
       With Judgment Creditor




Page 1 of Cover Page



Case 4:17-bk-01945-BMW     Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28      Desc
                           Main Document    Page 8 of 41
 1 page form 309A Notice ofChapter 7 Bankruptcy
 16 pages of Judgment awarded to Creditors 08/05/2011

 Page 1 of Cover Page

 3 pages Proofof Court Awarded Sanctions 098/08/2011
       3 pages ofDocket Code 023 pgs 1-3
       2 pages of Settlement Agreement with Debtors approval ofAward
        Page1 outlining amount & page 3 signatures

 4 pages ofrenewal ofabove Judgment

 2 pages Address Change for Creditors one eachforMatyas andKlump
       Attached to those 2 pages are confirmation proof ofprior address:
       1 page copy of return to Sender
      3 pages Withdrawal ofAttorney

Pleasefill theseformswiththecourtsandreturninselfaddressedenvelopethe
items enclosed asproofofreceipt.

Please feel free to call with any questions or concerns.

Respectfully



               ^                             Rhonda Matyas   ^ zo\°i

     A^-~-£L                                 DanielMatyas     /2>c)/^6)/^


                                             RobertKlump '/30/^t°?


Page 2 of Cover Page



Case 4:17-bk-01945-BMW      Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28   Desc
                            Main Document    Page 9 of 41
                                          {^) (^Jk^-AL
  1 Thomas N. Swift II, P.C.
    Thomas N. Swift, 006495
  2 Attorney at Law
      2345 S. Alma School Road, Sui
                                           ^ocn<
  3   Mesa, Arizona 85210-4013
    (480) 897-1700/Fax (480) 897-lL_.
  4 Email: tnswift@azbar.org
  5   Attorney for Defendants
  6
                          IN THE SUPERIORCOURTOFTHE STATE OFARIZONA
  7
                                 IN AND FORTHE COUNTYOFMARICOPA
  8

  9                                                       )
      CARL JAMES DOUGLAS and STEPHANIE )                         No. CV2009-024481
 10 JORDAN, husband and wife,

 11                         Plaintiff,
                                                                 APPLICATIONFORPERMISSIONTO
 12                 vs.                                          WITHDRAW AS ATTORNEY FOR
                                                                 DEFENDANTS/COUNTER-
 13 RHONDA MATYAS and DANIEL MATYAS, )                           CLAIMANTS
    wife and husband; ROBERT KLUMP and JANE )
 14 DOE KLUMP, husband and wife; JOHN and )                      (Assigned to The Honorable Michael
    JANE DOES I-X; ABC CORPORATIONS I-X; )                       Harrod)
 15 and XYZ PARTNERSHIPS I-X, )
 16

 17
                            Defendants.


    RHONDA MATYAS and DANIEL MATYAS,
                                                          I
 18 wife and husband; ROBERT KLUMP,
 19                         Counterclaimants,
                                                          I
 20                 vs.

 21 CARL JAMES DOUGLAS and STEPHANIE
 22
      JORDAN, husband and wife,                      .I
                                                          )
 23                         Counterdefendants.

 24
 25          Thomas N. Swift hereby applies for permission to withdraw as attorney of record for
 26 Defendants/Counterclaimants Rhonda Matyas, Daniel Matyas, and Robert Klump. Permission to
 27   withdraw is requested because Defendants/Counterclaimants have terminated   Applicant9 s services.   The

 28                                                   1




Case 4:17-bk-01945-BMW          Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                Desc
                                Main Document    Page 10 of 41
   1   name, residence and telephone number of the Defendants/Counterclaimants is as follows:
   2          RhondaMatyas andDanielMatyas, 3 827EastMarilyn, Phoenix, Arizona 85032 (602/795-7999)
   3          Robert Klump, 3827 East Marilyn, Phoenix, Arizona 85032 (602/795-7999)
   4          This Application bears the written approval ofDefendants/Counterclaimants.      Accordingly, the
   5   Application is presented exparte. Upon the entry ofthe order authorizing the withdrawal ofApplicant,
   6   Applicant will give prompt notice ofentry of such order to all other parties or their attorneys.
   7

   8          DATED this    /,    day ofOctober, 2012.
   9                                                 THOMASN. SWIFTII, P.C.
  10
  11                                                 /s/ Thomas N. Swift
                                                     Thomas N. Swift
  12                                                 2345 South Alma School Road
                                                     Suite 104
  13                                                 Mesa, Arizona 85210-4013
                                                     Attorney for Defendants/Counterclaimants
  14
  15

  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




Case 4:17-bk-01945-BMW           Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                Desc
                                 Main Document    Page 11 of 41
      1                       CONSENTTO WITHDRAWALOFATTORNEY
      2
                Theundersigned herebyconsenttothewithdrawal ofThomasN.Swiftastheirattorney ofrecord
      3
          inCarlJamesDouglasetux.v. RhondaMatyasetux, etal.,MaricopaCountySuperiorCourtCaseNo.
      4   CV2009-024481
      5

      6
                                                     ndaMatyas
     7
                                                 3   7 East Marilyn
                                                 Phoenix, Arizona 85032
     8
                                                 (602/795-7999)
  9
                                                            /-^

 10                                             1^. ""
                                                Daniel Matyas               \
 11                                             3 827 East Marilyn
                                                Phoenix, Arizona 85032
 12                                             (602/795-7999)
 13
 14
                                                Robert Klump
 15                                             3 827 East Marilyn
                                                Phoenix, Arizona 85032
 16                                             (602/795-7999)
 17
 18
 19
 20
 21
 22
 23

 24
 25
26
27
28




Case 4:17-bk-01945-BMW         Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28        Desc
                               Main Document    Page 12 of 41
                                                                                                             PRESORTED
                                                                                                          FIRST-CLASSMAIL
                                                                                                         POSTAGES FEES PAID
                                                                                                        UNITEDSTATESCOURTS
                                                                                                           PERMIT NO. G-18




 OmOAL BUSINESS                                                                                     FIRST-CLASS AIL
  U TEDSTATES BANKRUPTCY COURT
   PENALTY FOR PRIVATE USE, $300
COWmiNS NOTICEofaPROCEEDING
              in the
UNITEDSTATESBANKRUPTCYCOURT


                                                             NOTIFY SENSES OrN
                                                                                     .




                                                                                            £W_^^^3-/115
                                                                      fi
                                                             4783. S LAKESHGRS OR SITE 2
                                                             TEMPS AZ , 8525. 2-71:S.s
                                                              BC:    S52S27169®. 3            * 413 8-3835 S-89-31
                                            S5 Z82>7169             iHli iS!!t'!lj!ihiiii"inn"L;i    3-"ii|!PMi»Ju"




                       Case 4:17-bk-01945-BMW   Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28             Desc
                                                Main Document    Page 13 of 41
             FRI-566040970-4pdfDOI 17-01945
             ALANR. SOLOT
             2701 E.SpeedwaySTE203
             TUCSON. AZ 85716




                                                       019039 190391AB0.409 85210 92 8757-1-19039
                                                       "ih'H««'Jh»'PJHMilh"HijU|jijH"hi|i«|hii
                                                       Rhondaand Daniel Maytas, Robert Klump
                                                       c/o Thomas N. Swift II, PC
                                                       2345 S Alma School Rd Ste 104
                                                       Mesa, AZ 85210-4013




                        ATTENTION: ADDRESS CORRECTION REQUESTED
             Ifyouarereceiving thisnotice, U.S.Postal Service records indicate thattheaddress thatthedebtor listed
             issubjecttoa forwardingorder. Forwardingordersareonlygoodfora limitedtime.
          IFYOUARETHEINTENDEDNOTICERECIPIENT                           IFYOU ARE THE DEBTOR/DEBTOR'S COUNSEL
          1. Updateyouraddressimmediatelywiththe                       1. Find an updated address and send the attached
               Bankruptcy Court identified on the notice                   document to that address.
               pursuant to the Court's local procedures.               2. UpdatetheaddresswiththeBankruptcy Court
          2. Youmaysignupforelectronicnoticingat                           pursuant to the Court's local procedures.
               Ittt ://bankru te notices. uscourts. ov or
          3. Youmayregistera preferred physicaladdressat
              htto.V/bankmDtcvnotices. uscourts. Qov
          Enterallvariattonsofyournameandadctress(es)
          thatyou wantredirected to yourelectronic or
          preferred physicaladdress. Makesurethatyou
          enter the name andaddress thatwere ondtjs notice
          to ensure that future notices to this incorrect address
          will be re-directed.



          Case 4:17-bk-01945-BMW              Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                     Desc
nion-to          sAAn&nion'iRn^^              Main Document    Page 14 of 41
                                                          OFFICIAL RECORDS OF
                                                        MARICOPA COUNTY RECORDER
                                                             HELEN PURCELL
                                                     20160481502 07/08/2016 02:5:
                                                            KIOSK RECORDING

                                                     0575856-3-1-1
                                                     knucklesa




                                                         ^Jc^^TK^^
                          AFFIDAVIT FOR RENEWAL OF JUI




                          DO NOT REMOVE



             This is part of the official document




Case 4:17-bk-01945-BMW   Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28   Desc
                         Main Document    Page 15 of 41
                                                                                                      Date Of       7/8/2016
                                                                                                      Receipt       2:53:39PM




  Maricopa County                                                                        Confirmation #                 21913
  Recorders Office
                                                                                         DANIEL MATYAS
                                                                                         1123 MANCHESTER ST
  1118. 3rd Avenue
                                                                                         NATIONAL CITY, CA 91950
  Phoenix Arizona 85003
                                                                                         6194346608
  (602) 506-3535
                ^                                                                                           Ifcj ii,
  Credit Card                                Friday,July08, 20162:53 PM                   20160481502Thru-20160481502

                                                     "v^y-
       1 BASE                                           5. 00
       1 SURCHARGE                                       4. 00                                                     4. 00




                                                                                                                   9. 00
                                                                                                                   9. 00
                                                                                                                   0. 00
  The copies you have purchasedwill be mailed to you by the Recorders Officewithin two business days of .

                       s'      '»l.. -             _^ _. »_ .
   .


   f. MfW^.
   ^ Xfe.i^ . :
       20160481502       AFFIDAVIT FOR RENEWAL OF JUDGMENT                                                No




                                                                                   To Read the KIOSK Memorandum of
                County Recorder                                                    Understanding in its entirety, please visit
                Helen Purcell                                                      at:
                                                                                   www.MOU.Marico a.GOV

Documents
    Case Submitted By; DANIELMATYAS
          4:17-bk-01945-BMW   Doc 106            Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
Documents Recorded By:      knucklesa                                                                          ir Bus      T;s
                                        Main Document     Page 16 of 41
                                                        CERTIFIEDCOPY ^.^ N^X^^
                                                        aricopa County Jjy^ee Courts, Arizona
                                                                                       Please select court from the dro down list -~
                                                                                                               CASENUMBER: C ^/^, 0 0 c!- 6?^^ '^/
        t A^(£^ MtirTy-^ ^l4^>'-'<7'ilr iM. A7 i<(5^'\^f^U^;(£:A<L.                                    ^ C^L&Lrt-A <|~^ T)£P/4rA..u'^%, ^Oi^^^/ci
            ^/^              £:, Nfj>s^r 1^0,                                            j^/^e^5 ^ «iy^ ' u'b^zs-  av\0
            ^aTT$CW<2.                          A-:2. - ^3-6^                            C&o^i&fc^-        ^^- S-^AZ^
             (^             )'-l3^(          -4<fc^                                      ( <oJ. S )^ ^ -i-^i7
            Plainlifffs) Name/Address/Phone ..                                           Defendanl(s) Name / Address / Phone
            TAai^'^ t<\i                    S>i-^ti"::f                                  ^'T^o/biSiSit-i^ L/^ )rF<c<                                      p^
         7-/-^^ri-o i^ s^t»=7 ^ PC                                                       p. ^ 1^- 11^^^
        cW6^. /\^^. S^ri^>tt:3t-&. <S>'-^Y l^^ ^                                         c /s-^ ^ ^A>'i>^^ A^ ^^30 - / c^O?T
             (coA5 )3^ . ^/^                                    ^^0-^^                   (Cp^3 )^<r-J                     -z>^7^
            Attorneyfor Ptelntifffs) Name/ Address/ Phone                                Attorney for Defendant(s) Mama / Address / Phone

                                                             AFFIDAVIT FOR RENEWAL OF JUDGMENT                                                     ARS 12-1612
The Judgment Creditor isthe [^Plaintiff D Defendant Q An Assignee
I am the Judgment Creditor in this matter, or I am authorized by thejudgment creditor to make this affidavit. The following
statements are true. All computations made are validated in the statement of cost.
  1. On-^ ^£i37i ^-Of^ (dateofjudgment) Judgment Creditor recovered judgment againsttheabove named debtorforthe
     sum stated on the Judgment, plus interest.
  2. No execution is anywhere outstanding or unreturned upon the judgment.
  3. Any setoffs are stated below:                                                                                            MI CHAEL K JEH?
                                                                                                                                       .




                                                                                                                               n< -h
                                                                                                                         uisrK of  the Supericr Court
        $ oVC?.^2.3S~.<3 OriginalJudgment                                                                                     By JHCKIE URT1L Sspiity
                                                                                                                               Dat0 07/08/201S Ti^ 12:15:07
        $ <X/ <5^ (? ,0                     Accrued interest from date ofjudgment
                                                                                                                       Description                               ^nt
                                                                                                                       :------         m CU20GU -()24481
        $.                                  Accrued court costs
                                                                                                                       NISUTOPKES KtiIL                             27. 00
        $                                   Less setoffs, if any
                                                                                                                       TOT9L AHQUNT                                 27. 00
        $ fesl           2t6- 0 ^ Totalsumdue                                                                                              tecsiptK 25350694
  4. Alt computations have been made as set forth in the statement of cost.

I state under penalty of perjury that the foregoing is true and correct.

Date: 7-^T-AC/^                                              ^-'. '. .
                                                  laintiff     Defe dant d As 'ignee
                                                                NOTICEOF RENEWALOFJUDGMENT
On                                      the court docketedanAffidavitof Renewalof Judgmentby thejudgmentcreditor herein.
The judgment has been renewed for a period of five (5) additional years. The expiration date of this renewal is five (5) years from
the date of docketing (ARS 12-1613). The expiration date is:


Date:
                                          Justice of the Peace

                 I CERTIFYthat I delivered / mailed a copy ofthis document to:

             D Plaintiffatthe above address                  D Plaintiffs attorney   Q Defendant atthe above address                       D Defendant's attorney
                 Date:_                                              By
                                                                             Clerk
CV 8150-139 R; 1/1/13
        Case 4:17-bk-01945-BMW                                 Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                                             Desc
                                                               Main Document    Page 17 of 41
Case 4:17-bk-01945-BMW   Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28   Desc
                         Main Document    Page 18 of 41
^;                                                                      OFFICIALRECORDSOF
                                                                      PINALCOUNTY RECORDER
                                                                        LAURA DEAN-LYTLE
         When recorded return to:
         Thomas N Swift II, p. c.                              DATE/TIME:   09/06/2011 1313
         2345 S Alma School Rd                                 FEE:         $24.00
         STE 104                                              PAGES:        16
         MESA/ AZ 85210
                                                              FEE NUMBER:   2011-073404




                    (The above space reserved for recording information)


                                         JUDGMENT

                                  DOCUMENT TITLE

                                                                       J ^^YYie^^




       DO NOT DJ.SCAKD THIS PAGE.       THIS COVER PAGE IS RECORDED AS PART
       OF YOUR DOCUMENT. THE CERTIFICATE OF RECORDATION WITH THE FEE
       NUMBER IN THE TIPPER RIGHT CORNER IS THE PERMANENT REFERENCE
       NUMBER OF THIS DOCUMENT IN THE FINAL COUNTY RECORDER'S OFFICE.




       Form RE-49




     Case 4:17-bk-01945-BMW      Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28             Desc
                                 Main Document    Page 19 of 41
                INFORMATIONSTATEMENTOFJUDGMENTCREDITOR

        Thejudgmentcreditor'namedbelowherebyprovidesthefollowingInformationStatement
  inaccordancewithAJLS. §33-967.

      1. Th®correctnameandlastknownaddressofeachjudgmentdebtorandtheaddress
 atwUcheachJudgment debtor received the Summons bypersonafservice or^yrnaU: CarU.
       andStephanie Jordan, 14225North Mver RidgeRoad, CooUdge, Adzona 8^228;
             whichservice accomplished: N/A               °     '    --»-' -- --.

        2' _Thenameand addressofthejudgment creditor; DanielMatyas,
 andRobert Khunp, 5122EastNisbetRoad.Scottsdale, Arizona85254~
        3.      Theamountofthejudgment asenteredorasmostrecentlyrenewed: $40,238. 34
        4-      IfiheJudgmentdebtorisa naturalperson, thejudgment debtor's socialsecurity
       r, date ofbirth and driver Ucense number: Not known.

        5.      whether a stayofenforcement hasbeenoideredbytheCourtand
 expires:       [] Yes       [XJ No        DateExpires: N/A

        DATEDthis ^ dayofSeptember, 2011.

                                           THOMAS N. SWIFTH, P.C.

                                           ^Jh<r>^^'h
                                           ThonaasN.Swift
                                           2345 South Alma School Road
                                           Suite 104
                                           Mesa, Arizona 85210-4013
                                           AttorneyforJudgmentCreditor




Case 4:17-bk-01945-BMW        Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28              Desc
                              Main Document    Page 20 of 41
                                                                       -r FILED^
                                                                       MtCH    K.              rk
      I
                                                                  By
  2                                                                                    uty

  3
                        INTHE SUPERIORCOURT OFTHE STATE OFARIZONA
  4
                                INAND FORTHE COUNTY OF MARICOPA
  5
             CARLJAMESDOUGLASand STEPHANIE                           No. CV2009-024481
  6          JORDAN, husband and wife,
  7                               PlaintifFs,                        FINDINGSOFFACT,
                                                                     CONCLUSIONS OPLAW AND
  8          vs.                                                     JUDGMENT
  9
             RHONDA MATYAS and DANIEL MAT^AS, wife
 10          and husband; ROBERT KLUMP and JANEDOE
            KLUMP, husband and wife; JOHNandJANE
 11         DOES I-X; ABC CORPORATIONS I-X; andXYZ
            PARTNERSHIPS I-X,
 12
                                Defendants.
 13         RHONDAMATYAS andDANuoLMATYAS, wife
 14
            andhusband;ROBERTKLUMP,
                                                                    Assigned to the Hon. Gary Donahoe
 15                               Counterclaimants,

 16         vs.

 17         CARLJAMESDOUGLASandSTEPHANIE
            JORDAN,husbandandwife.
 18
                                  Coimterdefendante.
 19
 20
                   This matter was tried to the Court, sitting without a jury, on May 10, 11 and 12, 2011
 21       Plaintifis/Counterdefendants were represented by counsel. David A. Fitzgibbons UI
          Defendants/CountCTclaimants wererepresented bycounsel, ThomasN. Swift.
22
                   Pursuant to theparties* stipulation, theCourtprovided counsel a draftruliDg on May 17
23        2011. On May 31, 2011, counsel presented closing arguments. The Court has considered
          testimony ofthe witnesses, all the trial exhibits. Plaintiffs' post-trial memorandum andcounsels
24        closmg arguments. The Court also has considered Defendants' Application for Award o
          Attorney's Fees, PtaintifFs' response, Defendante* reply, Plaintiffe* Statement of Costs an
25        Notice of Taxation of Costs, Defendants* objection and Defendants' Statement of Costs
          Notice of Taxation of Costs.




Case 4:17-bk-01945-BMW                   Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                    Desc
                                         Main Document    Page 21 of 41
         their   cSbSwtf !s. £ S of.fact: Ias_oonsidercd        the demeanor of the witnesses in assessin
             Te?&uity< As.the t"w of fact,
           SLC                             the Court         may accept   or   reject,   m   whole   or'ui'i
                     _ofany witness_and the opinions of any expert witaessl ~~&ff"RAj5 ?Cil3i?41h
                                     !, 5 and6.


         I. Findings ofFact
     5      1.    DefeI>dants/Countenslamants Rhonda
                                                         Matyas ("Rhonda"), Daniel Matyas              and Robe

     6            Klump(coUecdvely. the-Breeders") breedPwti^u^? WaterDo^
            2" onseptembCT27t2007'Pl"ntiffi/CounteidefendantsCartJamesDouglasandStephani
     7
                                     nic"orcollectively asTlaintifis") purchased a femaIe"PortugueseWaT
     8
                               r -^subsequentlynamed"Slipped- fromBrecdera. Slipperwas'boroonJul
                    >, 2007. Breeders and Stephanie signed a "Puppy Sales Pet Contract" on a fo
     9
                  ES? ^S^^ ^..waBec^?xl wth ti»^' See Exhibit"5.~'Stephanie pa
                              $2,000.00 fiarSlipper. Slipper wassoldwithout breeding rights.~SHt
 10                                   nilypetforPhantifi&andtheirthensix-year-olddaughter,Pwge.
                  wl"Ietestunoay ws presented regardug Paige's reactions to the events in questf
 II               Paigeisnot a named Plaintiff.
 12               pro^to pu[ctosulg SHPPer>Stephaniecompleteda QuestionnairepiuvidedbyB -
                                25.Amongotherthings,theQuestionnaireaskedwhatotherpets thebu
 13                    9DdwbethCT those pets had"been spayed or neutered. In herrespows'to
                               Stephanie disclosed (hat she had three dogs, two of which had not
14               neutered. Thequestion andresponse issetforthbelow:
15                                   Are your pets spaye^utered? Please specify which
                                     one(s). The FaxTerrier andone of the mixed breed
16                                   etogs are not neutered, I can though.

17
           5. PriortothepurchaseofSlipper,Breedersdidnotperform a homeinspection ofPlaintif
                 residence.
18         6. Slipper TOSregistered with the American Kennel Club. Breeders were the .
                 owners of the dog. The Pet Contract provides that Ac AKC papers would be held i
19               Breeiiers' nameuntil suchtimeasSlipperwasspayed.
20         7. SlipperwasspayedbyDr.AudieWood,DVM.onMarch10, 2008.
21
           8- onmldtiPleoccasionspriorto(rial,BreederswereprovidedproofthatSHpperhad
                 spayed^ On the monung of the third day of trial, May 12, 2011, Breeders delivered
22
                 Plaintiffe' counsel thesigned AKCpapersforSUpper.
           9. In the Fall of2007. Breeders were contemplating a relocation to CaKfoniiaand - -
23               loola*>gfor a goodhometohousetheirdogsDumaandEin^y. DunnaandSimper
                 sisters. Einey is their mother. Breeders intended to breed Dunna. Breeders weie'loa '
24               for someone to care for and house Donna until Breedere wished to breed
25
                 Breederewouldfhenretrieve Dunnaforthebreedingandafterpuppieswerebom,
                 the dogto thecaregiver. Once the dog would nolonger bebred, the can®vCTwould
                 entitled to keep the dog.




 Case 4:17-bk-01945-BMW                  Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                         Desc
                                         Main Document    Page 22 of 41
      1
           10.StephaniecontactedRhondaandaskedifBreederswerestiUlookingforhomesfor
     2        j^PPies or dogs. On November 5, 2007. Breeders delivered Dunna and Emey
                 Stephanie Einey was a mature female when delivered to Plamtif&sDuimawas; no
     3           because, likeSlipper, Dunnawasnotyetfourmonths old.
           11
                 At thetime Dunaa wasdelivered, Stephanie andBreeders signed anagreement
     4
                 byBreedeisentided "PetLeaseSalesContract". 5teExhibh6. S<Gpham^paid
                 thesumof$1.00inconnection withtfaePetLeaseSalesContract UoderthePet L
     5

  6        12.EuieyddnotlastirogatPlaintiffs'residence. A fewdaysafteraniving,Eineyran
                 PlamtifiGs* home. Einey wasrecovered, and Breeders took possession ofJSaaey.
  7              stayedwithPlaintifS.
  8        13.AfterNovember, 2007,BreedersdidnotseeDunnaagainuntilJaauaiy20, 2009.
  9
          14.OnMarch3, 2008, StephaiueadvisedBreaedereIfaatDunna"isinheat" SeeExhibit8. p
                7. In response, Rhonda inquired whether Plaintiffs' male dogs had been neutered
 10             Stephanieadvisedthat"all themaledogsareintact.*'butthatthe'only matedpgcapaU
                of nutting with Dunna «iso*t feeling weU. "
                                                              Stephanie also advised Rhonda tfaat'sther
 II          gateshavebeenfixedsoI havebeenputtingthemintotheyardandlockingAcgates."
          15.The male dogs at PIaintiflS' residence were not neutered. Red Dog, one of Plainrif&
12           dogs» impregnated Duana aner Dunna escaped fiwm the pool area when a rile^ work
             opened the unlocked gate. On October 28. 2008, Duma'gave birth to a litter of fb
 13          mixedbreedpuppies. Stephaniegaveflueeofthepuppiesawayandkeptone.
14        16.Thefourmixedbreedpuppieshadnomonetaiyvalue.
15        17.StephanietestifiedthatsheinformedBreedersofftepresnancyofDunnaandthebirth o
                the puppies in a telephone convCTsadoa on January 13, 2009. Breeders claim that th
16              were not aware ofthepregnancy aadpuppies until Januaiy 20, 2009.
          IS.On January 20, 2009, Breeders picked up Dunna and Slipper with the consent o
17           Stephanie in order to have annual eye examinations conducted on the dogs. By prio
18
                  reement, tfaedogs were to be kept by Breeders fardos weekto undergo the tsye ex
                anda wonning program.
19        19. When Breeders picked up Dunna on January 20, 2009, Stephanie advised them
              Dumia had two bite marks, likely caused by ajavetina. On January 21, 2009, the bi
20
21        20. Prior to January 20, 2009, Duma had been seen three times by Stephanie's vet " '
                becauseDunnawassufferingfrom allergiesAstwerecausinghereyeandskinproMems
22              The treatment prescribed by Dr. Wood was continued by Breeders*                    ' .
                Breeders did not call their vet to testify, but the record of Duima*s visit cmJanuary 21
23              2009 does not support Breeders' claim ofmistreatment. Dunna hadon-goisg issues wi
                allergies and resolving bite marks. Overall, though, Diuma was in good physi
24              condition. However, shewasnot inshowconditionpnxnarily becauseofthecondition o
                her coat.
25
          21. Whenthe<tegswerenot returned on January 27, 2009, Stephanie sent Rhondaan emai
                the following day wondering if she had the dates wrong because she thought the do


                                                                                                           isai




Case 4:17-bk-01945-BMW               Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
                                     Main Document    Page 23 of 41
         I
                  would be returned on the 27th and asking why Acre was a delay.                     Rhonda did no
                  respond.
     2

     3
              22.OnFebruaiy2, 2009,StephaniesentRtondaanotheremailstatingthatshehadreceiv
                 norcspo°seto heremalsor,PhooecallsandtfaatAcftought arrangements needed to
     4
                                              ie following day. Rhonda did notrespond.
                 on.FebruaIy 4*.2?°9'_s^hanie seat Rhonda an email stating that Rhoada had bee
     5                                             aiewascontacting thesheriffdat dayto submita report o
                                  tipper.
     6
              24"Zhe_sheriffintervCTled and Qn Febroaiy 5. 2009. the Sheriff obtained Slipper fro
     7                                                 UveredSliwertoPlau

     8
              25'AftersHPPCTWasretrievedbyAeSherifPsdeputy,RhondasentStephanietwoemails
                             5. 2009,Acfirstat I .-07p.m. andthesecondat7.15p.m.'&e-Eidubit8.'^~33
     9
                  1 the second emul. Rhondathreatened to alert "themunicipalities * * *-tomake'cwtaT
                 animals are cared for."

 10          26.RhondafolloweduponActhreatbyreportingPlaintiffitoFinalCountyAaamalContro
                 °" twoloccasions' . Ttlefestvisitby anAnimal c<)nttol Officertoolt plax^P
 II                      ' andfound"noproblems withthehealthandwelfare ofthedogs." SeeExhib'
                   <




 12
             27.The second visit was on July 1, 2010. The animal control officer testified that .
 13              mspected tfae.p!ainttffs' homeandthedogs' komels andfoundthatthe'dogswen? i
                 excellentconditionandtheindoorkennelswereimmaculate.
14
                 ??MleofJal on^'s a!l^ations       that Plaintiffs   were not   prop»ly caring for then- dogs   we

15              ever coafinned by Animal Control nor wasthere anycredible evidence pieseatedat A
                trial tosupportthoseallegations.
16           29. Breeders retained possession ofDunna. Breeders placed Dunna with caregivers in
                Diego.
17
             30. Dunna_had two Utters of pure bred Portuguese Water Dogs. Breeders decided not t
18              breed Dunna a third time because Duma did not recover very weU fiomthe I
                pregnancy due to prolonged post-deUveiy bleeding. There wasnocredible evidence
19              (heproblem^wasthe result ofthe accidental pregnancy. However, thesCourt:finds
                DunnahadthecapacitytohaveonlyftreeUttersofpuppies.
20
             31. OnFebruary 28, 2011, Duanaranawayfrom Defisndant/Counterclaunant Robert Klum
21              during a rest stop on   a   trip from Phoenix to San Diego      near   1-8 and the Coloradoi Rivera
                Winterhaven. Breeders did not report the dog missing to the American Kennel CIu
22              (AKQ, Portuguese WaterDogClub ofAmerica (PWDCA), Petracorthe local po'
                Dunna hasanimbedded microchip, butasofthis dateDunnahasnot beenretwned and
23              presumed lost. Dunna was three years seven months old when lost Breeders retai
                possession ofEiney. Kney recently had^er fourth litter ofpure bred Portuguese Wat
24              Dogs.
25           32.During the trial. Breeders voluntarily dismissed Count II (Conversion) of the"
                Counterclaim.




Case 4:17-bk-01945-BMW                  Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                              Desc
                                        Main Document    Page 24 of 41
  1

  2
      IL      Conclusions ofLaw
  3
             A. SpoliationofEvidence
  4
             Plaintiffs contend that the Court should dismiss Breeders' damage claim because of
  5   tfaeloss ofDunna. Plaintiffs argue thatbecause Duma was lost, PIamtifis were deprived of
      theright to have her examined by Plaintiffs' expert to determine herhreedability.' For the
  6
      reasons stated below, the Court is of the opinion that Arizona law does not support tfae
  7
      sanction requested by Plaintiffe nor were Plamtifl& prejudiced in presentation ofthtarcase by
      fhe loss ofDimna.
  8
             Arizona rase law on spoliation ofevidence is not extensive. InSowsav. FredCaries
  9   Contracts, Inc., 191 Ariz. 247, 955 PJd 3 (App. 1997), the trial court's dismissal of
      plaintiff's action because ofan"unintentional destruction ofrelevant evidence aftersuitha[d]
 10   been filed" wasreversed. Mat p. 249. The court noted that trial court's have discretion to
      tailor theappropriate sanction for destraction ofevidence after considering the degree offeult
 11   ranging "fiom innocence through the degrees of negligence to intentionality, " whether the
      destructionwasinviolationofa courtorderorabuseofdiscoveryordisclosureprocedures or
 12   requirements, whether d»e complaining party played a rote in the failure to presCTve the
      evidence, theuapactofthe destruction onthe complaining party's ability to put on its caseor
 13   was irreparably prgudued by the destruction, and giving consideratitm to alternative
      sanctionsshortofdismissal.
 14
15           taSmyser v. City ofPeorki. 215 Ariz. 428, 160 PJd 1186 (App. 2007), the court
    addressedtheissue ofwhenit isappropriate to givea spoliationjury insbuction. Thefactors
 16 addressed bythe coiirt were (1) the importance ofthe lost evidence to Ac complaixung party's
      case (see I 35), (2) whetherthe information fi-om the lost evidence could be reconstructed
 17   from other available evidence (see^ 35), and (3) the Souza factors ofthe cause of the loss
      (innocent failure to preserve up to intentional destruction) and prejudice to Ac complainuig
18    party's abUity to challenge the opposing party's expert's opinions (see^ 36).
19.          LikeSmyser, in Strawberry WaterCo. v. Paulsen, 220 Ariz. 401, 207P.3d654 (App.
      2008), the court addressed whether a spoliation jury instruction should have been ffven. In
20    affiimingthetrial court's decision not to pve "an adverse inference instruction basedon the
21    spoliationofevidence," Ac courtwrote:

22           Shortly after discovering the pipe feeding Ihe Paulsens' pond. Strawberry cut
             out a two-foot piece of the pipe, conducted a five-minute flow test using an
23           isolation valve and a flow meter, and later disposed of both the pipe and the
             meter. The Paulsens do not establish that they were prejudiced in any
24           meaningful way by fhe loss of this evidence. Although they argue that they
             could not check the accuracy of Strawberry's flow test, they were able to voice
25           this credibility concern to the jury through their own experts. Moreover, the




Case 4:17-bk-01945-BMW            Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                     Desc
                                  Main Document    Page 25 of 41
      I           remiunuSB P*peU"e was still available for the Paidsens to conduct fheir own
                  tests.""' Therefore,tbetrialcourtdidnotabuseitsdiscretion.
     2

   3              FN17. The Paulsens' reliance on Sovza v. Fred Carries Contracts. Inc.. 191
                  Ariz. 247, 955P.2d 3 (^p. tWT^ is unhelpfal. ^^ discusses^ctcasrei^d
  4              to when a party's willful destruction of evidence makes dismissal an
                 appropriate sanction. Id. at        9-52 955 3d at 5-8 We do not find that case
   5             applicablehere.

  6 220Ariz. atp. 411, T30, 207P. 3d664.
  7              While Plaintiffs have tfaeirown beliefs about the loss ofDuima, there was no evidence
  8
          that Breeders mtentionaUy lost Dunna or that they lost Duma in order to avoid having her
          exanuned by Plaintiffe' expert The evidence was that Duma simply escaped from'Mr.
  9
          Klinnp when hewastrying toputa leashonherwtdle also trying to control anotherdog. At
          most, Mr. Klump wasnegligent in &e way he handled the dogs^ but there was no evidence
 10       Ast the loss ofDunna was willful or intentional.

 11            Plaintiffs also failed to establish that the presentation of their case wasprejudiced in
          anymeaningful way. Ms. Rimmcr testifiedthatthepurpose oftheproposed exammatioa was
 12 to have Dunna'ships measuredto obtainanOFAscore. It turns outfliatDunaapreviously
    had her hips measured and had an OPA score yielding a rating of "good." Also, it was
 13 uncontested that Duima was capable of havingpscppws. She had three litters of puppies
          before sheran away.
 14
                 B*        Did Breeders convert Slioner and/or Dunna and. if so. what damaees were
 15                        sustauyidjiyPiamtifl&9
 16               Plaintiffs' Complaint alleges one cause of action - conversion. "Conversion is an
          intentional exCTcise ofdominioD or control over a chattel which so seriously interferes with
 17       the right ofanotherto control it thattheactormayjustly berequiredto pay theotter thefull
          value ofthe chattel" Mil/er v. fiehlen. 209 Ariz. 462, ^ 34, 104 P.3d 193, 203 (App. 2005).
 1$ guolfng Restatement (Second) of Torts § 222(AX1) (1965). *To nuuntain an action for
 19 conversion, a plaintiff must have had the right to unmediate possession of the personal
    property atthe time ofthealleged conversion. " CaseCorp. v. Gehrke, 208 Ariz. 140,K 11, 91
 20 P.3d 362, 365 (App. 2004).
            By failing to return Slipper on January 27, 2009, Breeders intentionally exercised
 21 control over a dog owned by Plaintiffs. There is nothing in the Puppy Sales Contract that
    gave Breeders the right to take or retain Slipper absent the peraussion of PlaintifTs. Plaintiffs
 22 consentedonlyto Breeders keepingSKpperuntil January27, 2009.
 23              Ptaintififs contend that they are entitled to at least nominal damages as a result of
          Breeders keeping Slipper Cmnine days. In Focal Point, Inc. v. U-Haul Co. of Arizona. Inc.,
24        155 Ariz. 318, 319-320, 746 P.2d488. 489-490 (App. 198Q, the court discussed the evolution
          of Arizona   law, particularly   the "serious intafeR aiw" component of conversion, and wrote:
25
                 However, more recently. Division 2 expanded the Shartzer definition by
                 adopting the position enunciated in the Restatement (Second) of Torts §




Case 4:17-bk-01945-BMW                     Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                Desc
                                           Main Document    Page 26 of 41
  1           222(AXI) (l%5). Mobile Disown! Corp. v. Schwnacher. 139 Ariz. 15, 676
              P.2d649 (App. 1984). Section222(AX1) definesconversion as:
  2
                 An intentional exercise of dominion or control over a chattel which so
  3
                 seriously interferes with tfaeright of another to control it that the actor
  4              may justly be required to pay the other the full value of the chattel
                 (emphasisadded).
  5
              As can be seen, the Restatement definition of conversion adds the element of
  <?          serious interference to the simpler definition set forth in the prior case law. In
              our opinion, the adoption by Division 2 of the Restatement definition of
  7           conversion is a correct summation ofArizona lawon the subject. See Huskiey.
              AmesBros. Motor & SupplyCo.. 139Ariz.396.678P.2d977(App. 1984)Bfi
  8

  9
                 OS. Hvstae was decided in Division 1. The court cites § 223(A) as
                 additional source material supporting the definition of conversion
 10              outlined in Sterling Boat Co. v. Arizona Marine. Inc.. 134 Ariz. 55, 653
                 P.2d 703 (App. 1982). Tinscitation, however, isappawsQy uicorrect, and
 11              should read § 222(A). Restatement (Second) ofTorts Appendix (1986).

 12           Historically, tort law has drawn a distinction between mere interference with
              the chattel, and the "exercise of defendant's hostile control over it"
 13           Restatement (Second) ofTorts § 222(A), Comment a, (1965), citing Fouldes v.
              WHioughby, 8 M. & W. 540. 151 EngJtep. 1153 (1841). Tlus basis for this
 14           distinction lies in the recognition that (here are degrees of interference with
              property. This is reflected in themeasure ofdamages assessed asa result ofthe
 15           interference. To determine the seriousness of Ac interference we take the
 16           following factors into account: (1) the extent ami duration ofU-Haul's alleged
              exercise ofdominion or control; (2) U-HauI's alleged intent to assert a right in
 17           fact inconsistent wifeFocalPoint'sright ofcontrol (3) theextentandduration
              of the resulting interiEerence with Focal Point's right of control; (4) damage
 18           done to tide truck and its contents; and, (5) the inconvenience and expense
              causedto Focal Point Restatement (Second)ofTorts § 222(A)(2) (1965). [Fn
 19           3 omitted.]
 20    As noted. Breeders kept Slipper for an additional nine days. Breeders intentionally kept
       Slipper untU the Sheriffintervened. Breeders bad no right to keep Slipper. There is no other
 21    way to describe Breeders' conduct than they exercised "hostile cootiol" ofSlipper. WhBe in
       Breeders' possession. Slipper sustained no injury. Plamtifis . were forced to get law
 22
       enforcement involved to retrieve Slipper and Ptaindffs' daughter was upset by the events
 23    because Slipper was her pet After Slipper was returned to Plaintiffs, Rhonda embarked on a
       vindictive course ofconduct ofreporting Plaintiffs to Animal Control. That canonly beseen
 24    as a continuing effort by Rhonda to interfere with Plaintiffs' enjoyaient and possession of
       Slipper, faithe Court's opinion, these factors when considered in toto, particularly the facts
 25    that Slipperwasa family pet, Breeders' conduct was willful and continued even after the dog
       was returned to her owners, and was without any legal justification, do amount to such a




Case 4:17-bk-01945-BMW            Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
                                  Main Document    Page 27 of 41
     1 aaious interference with Plaintiffs' right to possession of Slipper to warrant an award of
        damages. Plaimiife areawarded $2,000.00 wtrich wUI beoflSet against tfae amount the Court
        awards Breeders for their damages.
  3              Whether Breeders converted Dunna depends on whether Breeders were entitled to
        temimatethecontractasofJanuary20, 2009. Asdiscussedbelow,theCourtisoftheopinion
  4     Aat Breeders   were   entitled   to   tenninate the   contract   and, therefoi c. Breeders did not convert
        Dunna.


                        Did Plain'             d/o Defn          ts breach the                S I   Contract?
                                  da             a   th   entitled to recover?

  8
                 The"PetLeaseSalesContract" rcgaidingDumacontainsthefollowingprovision:
  9              Eachpartyhasavailedthemselves withtherighttoseeklegalcounsel andhas
                 satisfied themselves thatthisagreement iscorrectandaccuratelyreflectsth®
 10              uodastaadings oftfaeparties, andspecifically waves(sic]tiasrightto
                 challenge this agreement dueto failure to seeklegal counsel. Theagreement
 II              terminates and supereedes [sic] all prior understandings or agreements on the
 12              subjectmannerhereof. Onlya furtherwriting,dialisdulyexecutedby both
                 parties,canmodifythisagreemeot.
 13
 14           Underthespecifictenonsofthecontract. Plaintiffsbecameownersofthedogand
        Breedersretainedtherightstobreedthedogandownallpuppies. Breederscontended that
 15     there wasan agreement between the parries that Breeders also retained theright to showthe
        dogand,therefore, theywereentitled tokeepherinorderto getherinshowcondition.
 16     Without objection from eitherparty, paiol evidence wasoffered inaneffort to support
        Breederscontention thatthepartiesintended thatBreeders' rightsincludednotonlybreeding,
 17     but also showingDunna.
 18            The above clause is commonly known asan integration clause. In Taylor v. State
        Farm Mut. Auto. Ins. Co.. 175 Ariz. 148, 154, 854 P.2d 1134, 1140(1993), our supreme court
 19     addressed the parol evidence rule when such evidence is offered fc»interpret fhe specific tenns
        ofa contract and wrote:
20
               Thebetterrole is thatthejudge first considers (heoffered evidence and, ifhe
21             or shefindsflat thecontract language is"reasonably susceptible" to the
               inteipretationassertedbyitsproponent,theevidenceisadmissibleto
22             determine themeaning intended by the parties.
23             The Taylor court also noted that the paroi evidence nile bars the introduction of
       evidence ofprior negotiations to "vary or contradict" the terms offhe written agreement See
24     175Ariz. at 152, 854P2dat 1138. Wherethecontract coatains anintegration clause, the
       clause generally prevents consideration ofevidence ofearliernegotiations that might tendto
25     modify the clear terms ofthe agxeemaat See 6 Arthur L. Corbin, Corbin OnContracts § 578
       (2002).




Case 4:17-bk-01945-BMW                   Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                            Desc
                                         Main Document    Page 28 of 41
      1
                      -.FoyowugAeq)proachm Taylw'thisCourthasconsideredalltheparol evidenceto
     2
                                                                                       tible to an alternative
                       '"""". w < "a"
     3                       r. Havingconsidered boththecontract languageandthepanrievideocethe
                         is
                          ~. and concludes as a naatter oflaw that the contract isnot ambiguous. The
     4                                                              There isnoprovision inthecontact
          allowingtheBreederstotakethedogtoshowitandtherewasnosubsequ^written"
     5    agreement givingBreeders thatright Breeders includedanintegration clauseinthecontract
          toavo!d-thePloblemofooepartyclauningrightstothedogthatwerenot<a^dypwnd«i
     6                              Breedersdraftedthecontractanddidnotreserve tothemselves therfc
     7
                ;-.
                      JSW
                       st
                          Vevfr'. ?1?d°TS not wld the analysis because Breeders contend that    as a   result of
                         CODduct'  Brc®d»s                           aBullwp^unM~in"
                                            had the right to temiinate the agreement
            .




  8
          BttceFashfon Corp.v. Kramer,202Anz.420, 423-424,K 13^4, 46P.3d43l7434. ^5 (App.
  9       2002),thecourt^vrote:

 10                   Arizona "lawimpliesa covenant ofgoodfaithandfiurdealinginevery
                      wntract" RawKn^iv. Apodaca, 151Ariz. 149, 153, 726P.2d~565, 569(1986);
 11                   seeEaywtv.Tremsamerica Ins.Co., 195Ariz. 71, 76,985P.2d556, 561
                      (App. 1998);DiagnosticLab.v. PBLConsultemts, 136;Ariz.415,419, 666P.2d
 12                   5i5, 519(App. 1983)."TQmpliedtennsareasmuchofa contractasarcthe
                      express terans. " Wells Forgo Bankv. Arizona Laborers Teamsters & Cement
 13                   ¥asws. LOC<tlNo- 395pe"sion Trust Fund,201 Ariz. 474. 490\ 59, 38P.3d
                      12, 28(2002). Tliepurpose ofsuchterms isso"neitfaerpartywillartto impair
 14                   therightoftheotherto receive(hebenefits whichflowfiomtheiragreement
                      w contractual lelationship. **Rczwling/s, 151 Ariz.at 153-54, 726P.2dat569-
 15                   70.Thisobligation**preserve[s] the'spuitofthebargainradierthantheletter
 16                   andguaranteestheprotectionoftheparties'reasonableexpectations, such
                      being"thebasicpurposeofcontractlaw." 3ACORBINONCONTRACTS §
17                    654A at 105(Lawrence A. Cuaningham & Arthur J.Jacohson eds.,
                      Supp. 1999). '              °' ~ - -- "'- '
18                    Thelawontherelationshipbetweena contract'sexpresstermsandtheimplied
                      covenantofgoodfaithandfairdealingisturbid. Thegeneralroleisthat m
19                    impUed covenantofgoodfaithandfairdealingcannotdirectly contradictan
20                    wpjces conteact term. See Scheckv. Bwger King Corp^ 798 F.Supp. 692, 697
                      (S.Ma.1992X"thecovenantofgoodfaithandfairdealingwillnotbeimplied
21                    m contradiction ofanexpress contractual provision"); Zygca-v. Johnson, 169
                      Ot.App.638, 10P.3d326,330(2000X-theimpliedcovenant(ofgoodfaifh
22                    andfan-dealing]cannotcontradictanexpresscontractualtenn.'');7%in;Story
                      Music, fne. v. Wcats, 41Cal.App.4th 798, 48CalJlptr. 3d747. 753 (19Wno
23                    [covenant ofgood faithand fairdealing] canbeimplied... whichwould result
                      * * * intheobUteration ofa rightexpressly givenundera written
24                    conttact")(quotuig GereSwidv. Eke. Dispensers Int'l, 190CaLApp. 3d263.
                  235 CaLRptr. 279 (1987));7dato First Nat'l Bankv. /?ayftfaeedA^, ?oc, ?.,
25                121 Idaho356, 825P.2d79, 83(i992X"apliedcovenantofgoodfaithandfair
                  dealingcannotcontradictexpresstermsincontract). However, u[i]nstances




Case 4:17-bk-01945-BMW                     Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                        Desc
                                           Main Document    Page 29 of 41
               inevitably arise whereoneparty exercises discretion retained orunforeclosed
                                    i." Wells Fargo Bank, 201 Ariz. 474, 492 ig66,38 PJd
              il2^3?^quoting smthwest Sav. & Loanv. SunAmp Sys. 172Ariz. 553,558,
              838P.2d1314, ]319(App. 1992)). [Footaote oinitted. ] Thus;,Arizona. law
              recognizesfhata partycanbreachtheimpliedcovenantofgoodfiatfaandfak
              dealing bothbyexetcising expressdiscretion ina wayinconsistent with a
              party'sreasonableexpectationsandbyactinginwaysnotexpresslyexcluded
              reasonablyexpectedbenefitsofthebargain.Seeid.at^ 67.
            See^soWStedDairymencfArizonav. Schugg,212Ariz. 133, 137-138,K 15, 128
      PJd.756f760'7i61(APP'2066>C'A11"wtractsasa matteroflawincludetheimplieddtt&esof
 8    goodfiuthandfairdealing,amicontractdamagesareavailablefortheirbreach.[Citations
      omitted. ] A pany canbreachtheimplied covenant ofgoodfaithandfairdealingwithout
      breachinganexpressprovision oftheunderlying contract [Citations omitted. ]")
 10           Bothpartiesretainedconsiderablediscretionregardinghowtheyexercisedtheirrights
      overDunna. Consisteat withthecovenant ofgoodfaithandfairdealing. Plaintiffs hadan"
II    obligationtonotimpairBreeders'righttobreedDunna. Bieederahadanobligationtcinot
      impairPIamtiffe'ownershiporpossessoiyrigftttoDunaa.
12
             PlaintiffsknewofBreeders*concernoverhavingintactmaledogsaroundDunna.
13
      neutered ortakereasonable steps tokeepDunnaseparated from anyintactmaledogwhen
14    Dunnawasinheat. Plamtifisfailedtodoeither. Mr.DouglasrefusedtohaveRedbog
      neutered, butthatdecisionwasnotconveyed to Breedersuntil Mandi3, 2008. Becausethe
15    one mature female (Einey) hadquickly been removed from Plaintifis' care, the issue of
      neutering Plaintiffs' maledogsseemsto havebecome lessimmediate untURhoadawas
16
      advisedthatDunna wasinheat. Theissue<faenresurfaced intheeanailexchangeon March 3,
17    2008between RhondaandStephanie. Stephanie assuredRhondathatRedDpgwa$ tooill tt>
      mate wth Dunoaand, in addition, Dunna andSlipper were beingkept in a locked area. While
18    PIaintifisattempted(okeepDunnainthepoolareaandawayfixnnRedDog,theeffortswere
      unsuccessful, primarily because the pool areagate wasnot locked thusallowing access to the
19    areabyAcmanyconstructionworkerspresentontheproperty. Asa result,Dunnawas
      impregnated by RedDogafter Dunnaescaped when a tile worker opened tfaeunlocked gate.
20    Duimawasapproximately fifteenmonthsoldatAc time. Pkunti£&' conductwasuiconsistent
      withBreeders'reasonableexpectationthatBreeders'breedingrightswouldnotbeadversely
21    impacted while Dianawasis.Plaintiffs' care.
22           In West Final Family Health Center. Ims. v. McBiyde, 162Ariz. 546, 548, 785 P.2d
23    66, 68 (App. 1989), the court wrote:

24           Upon the breach ofa coatFact, theparty seeking reliefhasAc choice ofthree
             remedies: vescmddiecontract, refuse to treat tfae breach asa termination ofthe
25           contract andrequest thatthe court compel perfonnance underdiecontract, or
             consider the breach to be a term'mation ofthe contract and request damages
             resultingfromthebreach.


                                                    10




Case 4:17-bk-01945-BMW             Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                Desc
                                   Main Document    Page 30 of 41
     1

         Seealso County ofLaPazv. YakimaCompost Co., Inc.,224 Ariz. 590, 233 P.3d 1169,(
 2 (App. 2010) ' '                     - - - "-*'-" -.. "-, - .. "- -» -- .. - . "--,
 3
                 TheCourt isoftheopinionthatPlaintifFs* breachofthe implied covenantofgood
 4       faiAandfairdealing infailingeithertohaveRedDogneutered orto keepthepool gate
         locked whenDuma. wasinheatwasa material breach entitling Breeders to tenninate the "Pet
 5       LeaseSales Contract. " PIamdffs' refusal to neuter Red Dogorto securely sequester Dumia
         wheninheatplacedBreeders' breedingrightsatjeopardy. Oneaccidental litterhadalready
 6       occuned by January20, 2009. IfDunnahadbeenreturned to Plaintiffs, Breeders hadno
         assurance that additional accidental litters would not have occurred. While the number is in
 7       dispute, a breedingbitchiscapableofhavinga limited numberoflitters. By failingtotake
         reasonable steps to prevent an accidental pregnancy. Plaintiffs created a situation where
 8
         Breedera' limited litter opportunities wereplacedat substantialrisk. IDtheabsenceof
 9
         neutering Red Dogor lockmg the pool gate, PlaintifEscould not reasonably assure Breeders
   thatDunna would not come into contact withan intact male dogduring oneofDunna's heats.
10 BofhPlaintiffs were employed outside the household. During theprevious eightto tenyears,
   PIamtifEy home had beenundergoing a major remodel withnumerous trades-people coming
11 and goingfrom theproperty. Although hedidnotdisclose it toPlaintiffs, Mr. Michael
   Tucker, PIainrifiFs*generalcontractor, testifiedthatthedogshadescapedthreetimes&omthe
12 pool area,thethirdtune resulting intheaccidental pregnancy. Tnerefore, the Courtconciudes
         asa matteroflawthatBreederswereentitledto terminatethePetLeaseSalesContract
13       effective January 20, 2009. Accordingly, Breeders hadno legal obligation toreturn Dunna to
         PlaintifiFsafter that date.
14
                 Plaintiffs also breached anexpress term ofthe Pet LeaseSalesContract.
15       Breedersretained thebreedingrightandownershipofall puppiesofDunna. Thecontract
16       provides fhat"All ofthe puppies produced by any future breeding will beowned by the
         Breeders alone." ThebreedingofDuroa widiRedDogqualifies as"anyfuture breeding."
17       Therefore, the four mixed breed puppies belonged to Breeders. By not timely informing
         Breeders ofthe accidental pregnancy and not giving the puppies to Breeders, Plaintiffs
18       breached the contract. The mixed bred puppies had no value; therefore. Breeders are not
         awardeddamages forthose puppies.
19
                 Asa resultofPlaintiffs'breachofthecontract. Breedersclaimthattheyareentittedto
20       the value ofa litter ofpurebred Portuguese Water Dogs. As noted above, there is a dispute
         over howmany litters a purebred Portuguese Water Dog bitch may safely have, but the
2!       credible evidence is that fhe number is limited. What we do know is ihai Dunna was capable
         ofhaving three litters. Because ofthe accidental pregnancy, Dunna's litter capacity was
22
         reduced by one. Thus, Breeders lost the opportunity to have a litter ofpurebred Portuguese
23       Water Dogs asa result ofthe accidental pregnancy.

24        PlaintiffscontendthatifBreedershadnotlost Dunna,Breederscouldhavemitigated
   theirdamagesby havingbredDunnaa fourthtime. EvenifDunnahadhada fourth, fifthor
25 evensbrth litter ofpuppies, Breeders still wouldhave lost the opportunity to have one
   additionallitter. Inotherwords,additionallitters wouldnevermakeuptfaeonelostasa result


                                                       11




 Case 4:17-bk-01945-BMW                Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                 Desc
                                       Main Document    Page 31 of 41
     1 ofPlaintiffs'breach. Inaddition, asnotedabove, Dumawasnotabletohavemore thanthree
        litters.
  2

  3 .^:c-???Sn. l?n?n?. t?tified thatshTsel1?!lerP*W»esfor$2^00. 00each. Rhonda
        testifiedthatibetypicallitteristenpuppieswithoneortwosdUngfor$2,90000eachandthe
  4 r^f?S^WL^: }^ty ooodn»uplacedthevalueofa litterofPortugueseWaterDogs
    at$34,000.00to$36,000.00assumingeighttotenpuppieswithtwobreedstock^quality
  5 puppiesbeingretainedbythebreeder. A sigmficantportionofMs.Goodman'svalue
    estimate iswhatshedescribedas"bluesky," orfutureprofits resulting ftom breeding. As
  6 notedduringclosingargtmients,theCourtfindsthe"bluesky"profitcomponenttobepure
    SPeculat»on. Ms. Goodmanplacedtheaverggesalespriceofa puppyat$2^00.00to
  7 $2,400.00. Mr.KJumptestified (hatDunna'spoppies hadsoldfor$2,000.00eachwithone
    seUmgfor$500. 00becauseofa "miscoat. ** Assuming a Utterofeightpuppies selling for
       themforsale,theCoiatfindsandconcludesthatthevalueoftheopportunity lostbyBreeders
       tohavea tfaiid Utter ofpurebred Portuguese WaterDogsis$15,000.00.
 10
                   D.     D'd St® hanie           to neuter     eir male d    ? If ao w               ct d
 11                                                        ha                                            f



 12
                   Breeders contend flat they hada separate agreement with Plaintiffs whereby
13     StqAanie agreedtohawthemaledogsneutered onNovember I 1, 2007. SeeExhibit25,p.
       2. Stephanie testified that shedidnot mitial Acalleged agreement The Court isofthe
14     opinionthatit neednotdecidewhethera separateagreementwasreadiedbecause, as
       discussedabove,theCourthasfoundthatPlaintif&breacfaedtheimpliedcovenantofgood
 15    faithandfairdealing byfailing to take reasonable steps toprotect Duma from contact with
       Plaintiffs' intact male dogs.
 16
17                 E-     Did Stenkanie nrovide adeauate evidence to Breeders that Slinner had
18                        been s        *> If not what im act        es the   a re to rovide ad ua
                          evidence ofsoavinff have on Ac claims nraaented in this case?
19
20                 The "Pvppy Sales Pet Contract" provides:
                   You enjoy ownership-but AKC papers will be held in die Breeders name until
21
                   such rime asthe dog is spayed or neutered. After a copy ofthe certificate for
22                 sterilization is seat to the Breeders, they will sign the dog over, then the AKC
                   paperswill bere-issuedinyournameasowner.
23                 In PlaintifiFs* Complaint dated Pebruaiy 23, 2009, one of tee requested prayeis for
       relief is "[fjor the hunover of their dogs' AKC papers. " A "Spay Certificate'* signed by Dr.
24     Wood was provided to Plaintiffa on Februay 6, 2009. See Exhibit 1, p. 35. That certificate
25     was provided to Breeders. Prior to that. Breeders had been given access to Slipper's vet
       records. The Court finds and concludes dat Breeders unreasonably withheld the AKC
       registeatioapapwsuntil thethird dayofthetrial andtherebybreachedanexpresstern ofthe


                                                         12




Case 4:17-bk-01945-BMW                  Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                     Desc
                                        Main Document    Page 32 of 41
      ^puppysalespet contractw PlamtiflfehadnoplanstoeithershoworbreedSUpperandhad
         r.swed' uader A®circumstances, mrthavingtheAKCregistration paperedid^not'came
       '£mws, mLduect dama8e- However, in orderto obtaintheAKC reiistratim~p^era'for
            !r, nauffiSs hadto prosecute this case. That factor has been considered in detemuniB
                           f&


  5           F.    faeither        en'ttedto      vc theirrcasona eaftom »sfeesin
                    accordancewithth termsofthePet              e SalesCon     ct or under a
  6                 bread of contract thco .
             The Court is ofthe opinion tfaatBreeders are tfaesuccessful parties. Whilethe Court
      hasfoundthatBreederswrongfuUyretained SlipperforninedaysaidbreachedtheTcontract
      by unreasonably withholding[the AKC papers^'Breeders sustained the greater amounTof
      damages asa result ofPlaiDtiffe' breach ofthe PetLease Sales ConteacL ThePetLease^Sales
      Contact contains a fee awasdprovision rumimg m fevor ofDefendants. AItho^ti Aefee
      provision provides that Defendants are enfifleifto recover "all attorney's fees," "the Court
 10   construes that provision to mean that Defendants are entitled to recover all reasonable
      attorney's fee& In addition, the Court finds that D<rf'"-*""*"are the successful parties for
11    purposes ofAJLS. §12-341.01.
12           Indetennuung what constitutes a rcasoaablc amount ofattorney's fees,Ac Court has
      reviewed Mr. Swift's fee afBdavit and has considered fhe factors summarized in PlaintuSs'
13    response on pages 12 through 16. The Court has reduced Defendants' fee request because
      Defendants acted unreasonably andunnecessarily expanded thelitigation over theissue ofthe
14    AKCregistrationpapersfor Slipper.
             Therefore,
15
            ITISHEREBYORDEREDgranting judgment in favor of Counterclaimants,
16    Rhonda Maytas, Daniel Matyas and Robat Klump, and against Counteidefeadants, Cari
      James Douglas and Stephanie Jordan, jointly and severally and their marital community on
17    CountI oftheCounteaclaim intheprincipal amountofS13.000.00plusreasonableattorney^
18    fees in the amount of $24,960.00 andtaxable court costs in the amount of $2^78. 34, for a
      totaljudgment of$40,238.34 withinterest onthatamount from thedateofthisjudgment at
19    titlerateoftenpercentperannum until thejudgment ispaidinfiiU.
               Having offeet Plaintiffs' conversion claim damages against Breeders* breach of
20    contractclaim,damages,
21       IT IS FURTHER ORDERED granting judgment in favor of Defendants, Rhonda
   Maytes, Daniel Matyas and Robert Klump, and against PIaintifis, Carl James Douglas and
22 Stephanie Jordan, onPlaintiffs' Complaint withPlamtifis totake nothing farther thereby.
23          DATEDAis<5TrtdayofAugust,2011.
24
25                                                         H          E-Doiiahoe




                                                  13




Case 4:17-bk-01945-BMW           Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                    Desc
                                 Main Document    Page 33 of 41
      I   Original filed with the Cleric oftheCourt
     2    andcopynailed to:

  3
          Mr.DavidA. Fitzgibbons
  4       FifzgibbonsLawOfBces,PLC
          PO Box 11208
  5       CasaGrande, AZ 85230-1208
  6       Mr. ThomasN. Swift
          Thomas N. SwiftH, PC
  7
          2345 S.AhnaSchoolRd,Suite 104
  8
          Mesa,AZ85210-4013

  9

 10
 11
 12
 13
 14
15
16
17
18
19
20
21
                                                                                      <-i*
22                                                                                 ^'"..^
                                                      Theforegoinginstrumeptis-d'^in/e'anij.correGlcopyo<
23                                                    theoriginalo e ii?ttiisflp<df. :":f'j> ...^
                                                                     /v. ^'           "°'~ _       tt:f/,
24                                                    west .. -'"'.
                                                      .                               -       9_ ^U^
                                                      MICHAELKtJEA' ,Clei(tO{ffie            erio^.C^urtpfthe.
25                                                    StateotArfao..'' . dJo?          u 6f 6dqp^ , -:
                                                                   * ' \             -     ri"i '. .-.^
                                                           By           v                 / .u-slbty, -.-: .
                                                                                      '. ^.. ''. -''/
                                                                    \"'<'~'-

                                                      14
                                                                            ''/,   ^^'

Case 4:17-bk-01945-BMW               Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                            Desc
                                     Main Document    Page 34 of 41
                                    SUPERIORCOURTOFARIZONA
                                         MARICOPA COUNTY

     CV 2009-024481                                                       09/08/2011


            Finally, Plaintiffs argue that the agreement to allow JudgeDonahoe to circulate a draft
     opinion iftherewerenopost-trial motionswouldincludea Motion for SanctionsunderRule
     68(g). The Court finds this argument unpersuasive, as post-trial motions would include a Rule
     59 Motion forNewTrial or Motion to Alter or Amend Judgment, and a Rule 60 Motion for
     Relief from Judgment.

            Sincethe Motion for Sanctions does not go to the validity ofthe Judgment itself, the
     Court does not interpret it as a "post-trial motion" as referred to by Judge Donahoe in the
     agreement. Itappears that since Judge Donahoe allowed the parties input into the language of
     the Judgment, he did not want eitherparty to then be able to attack the Judgment post-trial.

           Forthe reasons stated,

           IT IS ORDERED granting the Motion for Sanctions under Rule 68(g), and awarding
     Defendants/Counterclaimantsreasonableexpertwitnessfees in the amountof$5,324.46 and
    double taxable costs in the amount of $216. 00.

           IT IS FURTHER'ORDERED awarding prejudgment interest from November 16, 2010
    on the principal sum of $13, 000. 00 atthe rate often percent (10%) per annum.



           ALERT: Effective September 1, 2011, the Arizona Supreme Court Administrative Order
    2011-87directsthe Clerk's Officenotto acceptpaperfilingsfrom attorneys in civil cases. Civil
    cases must still be initiated on paper; however, subsequent documents must be eFited through
    AZTurboCourt unless an exception defmed in the Administrative Order applies.



 "D^Aa^fr&                                                                                 0-00

      p^(v                                                                             954      08

   ^^                                                                               5'524
                                                                                       216
                                                                                       700
                                                                                                46
                                                                                                00
                                                                                                no
                                                                                    Y. 1 9;;.   15a




    Docket Code 023                            Foim VOOOA                                       Page3




Case 4:17-bk-01945-BMW         Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                   Desc
                               Main Document    Page 35 of 41
                                  SUPERIOR COURT OF AMZONA
                                      MARICOPA COUNTY

   CV 2009-024481                                                          09/08/2011


          Less Offer of Judgment                                                        (20, 500.00)

          Amount by whichjudgment exceeded offer                                          7, 727. 14

          The Court applies the method of calculation set forth by Division 2 in Hales v. Humana,
   186 Ariz. 375; 923 P.2d 841 (Div. 2, 1996), rather than the method offered by Breeders, but
   usingBreeders numbers.

          Offer of Judgment (Inclusive)                                                 $20, 500. 00

          Less Attorneys fees as of date of offer                                       (13, 164.00)

          Less costs as of date of offer                                                  2 278. 34

          Net Offer                                                                      5,273. 66

          The parties agree that the net Judgment is $13, 000. 00.

          Applyingthe method ofcalculationsetforth in Halesto the numbers offeredby Breeders,
   the calculationofnet Judgmentis $13.000.00 andthe calculationofthe net Offeris $5,273.66.
   The net Judgment exceeds the net Offer of Judgment by $7, 726. 34.

          By either method ofcalculation, the net Judgment exceeds the net Offer of Judgment.

          Therefore, usingBreedersnumbers, bothby Breederscalculations, andby the Hales
   calculation, sanctionsare appropriate in this matter becausethe net Judgmentexceedsthe net
   Offer of Judgment.

         Plaintiffs argue that the calculation should be made by taking into account all attorneys
  fees and costs awarded, notjust those as ofthe date ofthe Offer ofJudgment. This argument is
  based on the Offer of Judgment which was $20, 500 "inclusive of taxable court costs, interest,
  and attorneys fees sought in the case. " However Rule 68(a) includes that exact language, andthe
  Court, in Hales, interpreted the same type of language. Therefore, Plaintiffs' analysis that all
  costs and attorneys fees should be included in the calculation is incorrect.

       Plaintiffsalso includeprejudgment interest in theircalculation. However, sincethe
  damageclaimswere unliquidated,no prejudgment interest shouldbe included.



  Docket Code 023                              Form VOOOA                                    Page 2




Case 4:17-bk-01945-BMW           Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                  Desc
                                 Main Document    Page 36 of 41
                                                                                Michael K. Jeanes,Clerk of Court
                                                                                   *** ElectronicallyFiled ***
                                                                                      01/15/2013 8:00AM
                                    SUPERIORCOURTOFARIZONA
                                           MARICOPA COUNTY

    CV2009-024481
    .

                                                                             01/14/20.13


                                                                     CLERKOF THE COURT
    HONORABLE MICHAEL J. HERROD                                          L. Stogsdill
                                                                          Deputy



    CARLJAMESDOUGLAS,etal.                                  DAVIDA FITZGIBBONSIII

    V.


    RHONDA MATYAS, et al.                                   RHONDAMATYAS
                                                            DANIELMATYAS
                                                            3 827 EAST MARILYN
                                                            PHOENJXAZ 8.50.12



                                                            ROBERT KLUMP
                                                            3827 EAST MARILYN
                                                            PHOENDCAZ 85032
                                                            STEPHANIEJORDAN
                                                            P 0 BOX 280
                                                            COOLIDGEAZ 85128




                                             MINUTEENTRY

            The Court has received Defendants/Counterclaimants' request forpayment.

            The Court notes that the case resolved by Settlement Agreement, so nothing is pending
    before the Court.

           Defendants/Counterclaimants' should seek enforcement ofthe Settlement Agreement.

           ALERT: The Arizona Supreme Court Administrative Order2011-140directsthe Clerk's
    Office not to accept paper filings from attorneys in civil cases. Civil cases must still be initiated
    on paper; however, subsequent documents must be eFiled through AZTurboCourt unless an
    exceptiondefinedin theAdministrativeOrderapplies.
    Docket Code 023                             Form VOOOA                                         Page 1



Case 4:17-bk-01945-BMW          Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
                                Main Document    Page 37 of 41
                   SETTLEMENT AGREEMENT, WAIVER OF APPEAL RIGHTS AND
                    COVENANTNOTTO ENTEROREXECUTEUPONJUDGMENT

              This Agreement (""A&reement") is eufered into this2^- day of September, 2011, by and
      between the Lindersignscl Carl J. Douglas ("Douglas") and Stephanie A. 'Jonlim ("Jordan"), in
      tiieir capacities as individuals aiid on behalf of their marital community (with Douglas'and
      Jordan collectively referred to hereinaixer as "Plaintiffs"), arid Rhonda Mafyas andUanie}.
     Matyas, wifejuul husband, and Robert Klimip a single man (hereinafter "Breeders"') (with
      Plaintiffs audBreeders collectively referred to he.reinafter as "dieParties").

                                                   RBCITALS

              A.     On or about February 23, 2009, Plaintiffs filed a lawsuit against Breeders m the
     Piiiai County Superior Court, subsequently transferred to Maricopa County Superior Court on
     July 31, 2009, and assigned Case Nimber CV2009-024481 ("the Litigation").
             B.      Ultimately, the Litigation proceeded to trial on May 10, 1 1 aud 12, 2011.

             C.      The outcome of the Litigation was a judgment being entered on August. 5, 201}
     by the trial judge in favor of Breeders and against Plaintiffs, totaling S'40, 238. 34, mclusi. veofall
     damages, costs <uicl fees (rhe "Judgment"),

             D.     Following Ki-i.fry ofthe Judgment, Breeders Bled a Motion for Sanctions alleging
     tiial they are entitled to siinctions coiisistu-ig of expert witness fees, ($5, 324. 46), mterest
     ($V954, 08), double taxing costs ($'216. 00), which the coiiri yraulud, phis addmonat fees after tlie
     Motion ($700. 00), for a total of$7, 194. 54(the "Award").

             E,      Plamtiffs believe the trial court made certain errors in its rnling in the. Litigation
     and, therefore. Plaintiffs filed an appeal (the "Appeal"),

             F.      ThePartieshereto desire to settle all matters existing betweenthem arising out.of
     the Litigation aud Appeal and, further, the Partie.s desire to settle the Jydgment/Award owud by
     Plcuatiffs to Breeders; including any and all amounts which Plamtiffs may owe. Co Breeders and
     to settle any and all claims which the parties may posssss against each other, based upon all facts
     presently known or uukuown, discovered or zmdiscovered, presently in existence or not vet
     existing.

                                                 AGREEMENT

             1.    Pa mcnl. plahitiffe agree to inak-e payment to Breeders as aiiainst. the Debt
     presently owed by Plaintiffs to Breeder;!, in the form oflen monthly wire trausfers In the amount
     of $3, 000. 00 each month, on the 15th day of each month, with the. first wire iranKlcr due on or
     before 5:00p. m., three S'm.shiess days aftertills Agreemynt is fully exec.iried, lo;

                             Account No,
                             Bank of America                                           \e^\^r ^
                             Mill Creek, WABraudi 98012
                             Routing No.
                                                                               ^^^ ^
                                                                                p&A^-^

Case 4:17-bk-01945-BMW            Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
                                  Main Document    Page 38 of 41
     payinems clue Breedej-K luidcr paragi'sph 1, ,»?/?n?, of rhi.s /Vgreemcnl, Breeder agrcy to silc; <i
     Siiiifilaciion o [.'Jud.Knient in the Litigation

                  i1.      G<l"p^miion. Each party agreuy t. u cxecule aiid deliver suoli ft'.rfher docuuieiH.s
     ;)U(-! io   cooperati s    as   may be swcessat-y to             implcmeni          aiiii g.ive c&bt. sl lo thf   provisions   uouuiinyci
     liereiu.


                  12,      ^ace^erj. od., Defeudants shall have a lorly-eigi'it (48) liour grace period to 3i-i;ikc
     s-iny requireci ck:di'nnic payments diie undur tliis Agrccmdnl. In the event llie payincnt is auiuallv
    received by Brccdyrs by (hu duKc ofbusiiifiss, 5:00 p. m., cm .l'he second and last day of'fsny grace
  , perioil, tlie jiaynient will be coi^.sideryd timely, in the uvcnl Ihu lciai. liay ol' the grace period''fall?.;
     oil a weekend or Judicial .doliclay, the next bvisiness day will be con.sidcred the lasl. 'da.v uf ihe
     grace,period.

             I . '' .  ^Ik^iJ.i^uiu^. Scci.lut';: hcaiiingy in. tluy Agre<;iiic!i.l are &r coin'eiileiice o.n1v.
     ;im:i^laU lint ]->f;u^iid Ji'i C(.ins;truiiig the Agreement.

             ^. '  S^'-erabUltv, A jndioki! detenniiiatio. n .that. any provi. sion oi' 1. 1ns Agrccn'ie. iiL it,
     invalid in whole or iu part shall uoi Eiffect Ui.e enforceability of tli.ose p.fovi'sioiis found to be
     valid.


                 15.      Ay11iori{y to Siyn. Kadi person <,jynnig U«M Ayrccincnt, ndictiicr ii)i:iiviciiiaiiv w
     m ii   i'fpF ^ftulMivi;;    c<:i|iiici.ty,   iie. reby reprcseiits iind wamnt;i that lie              nr   she i;i iT. ilIy aulho. rized to
     sign i. hit; Agt-coin. uii i.ii.i bcli. all o.l.' liic mdmdual or Qi'A'ny on whose b&.half. lie. or s.!ie is signhig and
    that this Agrwnu-nl. i,s binding iipon t'bo-mdividiuil or snlily,

                 I ft.    Countefparts.            Tl-iiy    Agrcc:menl         may be executed in counrt.erpE ins, each oi'wl-ricli
    Hlii'ill be cici-iucd ail origiiidl, !:)ui. all oF wiiiuh loyulhur .'.iliall coiisl.ili.ile oiie lind the same
    j. s.i&lnij'nsni., T';).csimi le coiiirfflrpart         sigiialurc.   s   shall be   bindiiig.

                 17.      ApplK;abJe., _Law.                 Thi;--; Agreement shall be conytrued and mlc. rprc. leu is
    accordance with the iaws nf the .State ofArizoiia.


                 DATEi');             Suptcmher'XS-^OI) ...^

                         . _..-                                                    o^-^^y^
    CarlJ. D&nMas                                                         ^          Stephanie(Ajp, ?dan

      . ^fe^t/y/"                        ^                                          \^\^.     //t/'L'^v:_^^r:^£. _Ji"r:''
     vbonda MMVKS'                                                                  Daruul . Matvay



   7^ .                                           --
    'Kol-iCTlKlump




Case 4:17-bk-01945-BMW                        Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                                               Desc
                                              Main Document    Page 39 of 41
                                     SUPERIOR COURT OF ARIZONA
                                         MARICOPACOUNTY

   CV 2009-024481                                                         09/08/2011


          Finally, Plaintiffsarguethatthe agreementto allow JudgeDonahoeto circulate a draft
   opinion if there were no post-trial motions would include a Motion for Sanctions under Rule
   68(g). The Courtfindsthis argumentunpersuasive, aspost-trial motions would include a Rule
   59 Motion forNewTrial or Motionto Alter orAmendJudgment, anda Rule 60 Motion for
   Relief from Judgment.

          Since the Motion for Sanctions does not go to the validity ofthe Judgment itself, the
   Courtdoesnot interpret it as a "post-trialmotion" asreferredto by JudgeDonahoein the
   agreement. It appears that since Judge Donahoe allowed the parties input into the language of
   the Judgment, he did not want either party to then be able to attack the Judgment post-trial.

          For the reasons stated,

         IT IS ORDERED granting the Motion for Sanctions under Rule 68(g), and awarding
   Defendants/Counterclaimantsreasonableexpertwitnessfees in the amountof$5,324.46 and
   double taxable costs in the amount of $216. 00.

          IT IS FURTHER'ORDEREDawardingprejudgment interest fromNovember 16, 2010
   on the principal sum of $13, 000. 00 at the rate often percent (10%) per annum.



         ALERT: Effective September 1, 2011,the ArizonaSupreme CourtAdministrative Order
  2011-87 directs the Clerk's Office not to accept paper filings from attorneys in civil cases. Civil
  cases must still be initiated on paper; however, subsequent documents must be eFiled through
  AZTurboCourt unless an exception defined in the Administrative Order applies.



                                                                                           0-00 T

             ^c-^w'                                                                   954-08 +
               ^ A^2                                                                5'324-46 +
                                                                                      216*00 +
                  \^c^<^                                                              700-00 +
                                                                                    7'194. 54 T




  Docket Code 023                             Form VOOOA                                      Page 3




Case 4:17-bk-01945-BMW              Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28               Desc
                                    Main Document    Page 40 of 41
                                    SUPERIOR COURT OF ARIZONA
                                            MARICOPACOUNTY

     CV 2009-024481                                                           09/08/2011


            Less Offer ofJudgment                                                              (20, 500. 00)

            Amountby whichjudgmentexceededoffer                                                  7, 727. 14

          The Court applies the method ofcalculation set forth by Division 2 in Hales v. Humana,
     186Ariz. 375; 923 P.2d 841 (Div. 2, 1996), ratherthanthe method offered by Breeders, but
    using Breeders numbers.

           Offer ofJudgment (Indusive)                                                        $20,500.00

           Less Attorneys fees as of date of offer                                             (13, 164. 00)
           Less costs as of date of offer                                                       2 278. 34

           Net Offer                                                                            5,273.66

           The parties agree that the net Judgment is $13, 000. 00.

           Applying themethod ofcalculation setforth in Halesto thenumbers offered byBreeders,
    the calculation of net Judgment is $13. 000. 00 and the calculation of the net Offer is $5, 273. 66.
    The net Judgment exceeds the net Offer ofJudgment by $7, 726. 34.

           By eithermethod ofcalculation, thenetJudgmentexceedsthenet OfferofJudgment.

           Therefore, usingBreeders numbers, bothbyBreeders calculations, andbythe Hales
    calculation, sanctions are appropriate in this matter becausethe net Judgment exceeds the net
    OfferofJudgment.

           Plaintiffs arguethatthe calculation should bemade by taking into account all attorneys
    fees andcosts awarded, notjust those asofthe date ofthe Offer ofJudgment. This argument is
    based on the Offer of Judgment which was $20, 500 "inclusive of taxable court costs, interest,
    and attorneys fees sought in the case. " However Rule 68(a) includes that exact language, andthe
    Court, in Hales, interpreted the sametype oflanguage. Therefore, Plaintiffs' analysisthat all
    costs and attorneys fees should be included in the calculation is incorrect.

         Plaintiffs also include prejudgment interest in their calculation. However, since the
    damage claims were unliquidated, no prejudgment interest should be mcluded.



    Docket Code 023                              Form VOOOA                                        Page 2



Case 4:17-bk-01945-BMW          Doc 106 Filed 05/03/19 Entered 05/06/19 10:48:28                      Desc
                                Main Document    Page 41 of 41
